                      Case 7:19-cv-08403-VB Document 15 Filed 10/15/19 Page 1 of 2



                                                                                                                Partners
                                                                                                                Mark R. Knuckles
                                                                                                                Richard F. Komosinski
        565 Taxter Road, Suite 590| Elmsford, New York 10523                                                    Jordan J. Manfro
        Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com
                                                                                                                Érina Fitzgerald, Esq.
                                                                                                                Associate Attorney
                                                                                                                (914) 345-3020
                                                                                                                ef@kkmllp.com




                                                                                       October 15, 2019

        Via Electronic Filing
        United States District Court, Southern District of New York
        Chambers of Judge Vincent L. Briccetti
        300 Quarropas Street, Room 630
        White Plains, New York 10601

                  Re:       Jonathan Kuhl v. U.S. Bank Trust National Association, et al.
                            Case No. 19-cv-8403-VB

        Dear Chambers,

        Please be advised that this office has been retained to represent the Defendant, Rushmore Loan
        Management Services LLC, in the above-captioned matter. This letter is sent to request an
        extension of time for Rushmore to file a motion to dismiss the instant complaint, or in the
        alternative, to answer same should this Court deny said motion.

        Upon information and belief, Rushmore was served with a complaint in the instant action on
        September 24, 2019. Thus, the time for Rushmore to respond to same expires October 15, 2019.

        Based upon the allegations contained in the Plaintiff’s complaint, Rushmore serviced the subject
        loan held by MTGLQ Investors, LP.

        Due to the relationship with both servicer and investor, a thorough review must be completed by
        this firm to determine whether representation presents a conflict of interest for the firm.
        Accordingly, Rushmore hereby requests an extension of time to move to dismiss the Plaintiff’s
        complaint, or in the alternative to provide a response to same, for an additional 21 (twenty-one)
        days.

        There have been no other requests made for this or similar relief on behalf of Rushmore. Further,
        Plaintiff’s consent to the within-requested relief has not been sought, as Plaintiff has neither


New York Fishkill Office: 300 Westage Business Center Drive |Suite 160|Fishkill, NY 12524|Tel (914) 345-3020|eFax (914) 992-9154
New Jersey Office: 50 Tice Boulevard, Suite 183| Woodcliff Lake, NJ 07677 | Tel (201) 391-0370 | eFax (201) 781-6744
           Case 7:19-cv-08403-VB Document 15 Filed 10/15/19 Page 2 of 2



                                      565 Taxter Road, Suite 590| Elmsford, New York 10523        Page 2 of 2
                                      Tel (914) 345-3020 | eFax (914) 992-9154 | www.kkmllp.com


provided a telephone number or e-mail address on this case docket, and therefore could not be
reached prior to the filing of the instant request.

Thank you in advance for the courtesy of granting the instant request, and please feel free to contact
the undersigned should further information be deemed necessary.

                                                          Respectfully,

                                                          /s/ Érina Fitzgerald        .
                                                          Érina Fitzgerald

cc:    Jonathan Kuhl
       115 South Quaker Lane
       Hyde Park, NY 12538
